Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventors: Paulson et al.			:		
Patent No. 10,569,869				:	
Issue Date: February 25, 2020		:	COMMUNICATION 
Application No. 15/845,810			:	
Filing Date: December 8, 2017		:	  
Attorney Docket No. RR60388.P007US	:		


The instant communication is being issued in response to a Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d) filed October 21, 2020.

As will be discussed, the patent term adjustment set forth on the patent PTA will not be recalculated.

During 2018, the Office issued a notice creating an interim procedure for requesting the Office recalculate the PTA based solely on the Office’s failure to recognize a statement under 37 C.F.R. § 1.704(d)(1) filed with an information disclosure statement.1  Under the interim procedure, one may request a recalculation of PTA based solely on the Office’s failure to recognize a statement under 37 C.F.R. § 1.704(d) by submitting PTO form PTO/SB/134.  The notice states,

The form must be filed within the time period set forth in 37 CFR 1.705(b), and the USPTO will not grant any request for recalculation of the patent term adjustment that is not timely filed. The time period set forth set forth in 37 CFR 1.705(b) may be extended under the provisions of 37 CFR 1.136(a).2

The patent issued with a PTA determination of 259 on February 25, 2020.

The request was filed without a payment for an extension of time on October 21, 2020, which is after the expiration of the maximum extendable time period to file the request.  In other words, the form was not timely filed with the Office.  Therefore, the Office will not recalculate the PTA set forth on the patent. 
Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions 






    
        
            
    

    
        1 See Interim Procedure for Requesting Recalculation of the Patent Term Adjustment With Respect to Information Disclosure Statements Accompanied by a Safe Harbor Statement, 83 Fed. Reg. 55102 (2018).
        2 Id. at 55104.
        3 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.